ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0030279, filed on March 9, 2017. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on December 18, 2020 and September 29, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Reasons for Allowance
Claims 9-17 are allowed in light of the continuation application filed on December 18, 2020. 
The following is an Examiner’s statement of reasons for allowance: The independent claims incorporate detailed subject matter for encoding and decoding a video. 
The closest prior art YOO (US 2019/0200011 A1) does not disclose the claimed element, “obtaining a residual sample of the current block; obtaining a reconstruction sample based on the modified prediction sample and the residual sample, wherein the first sample position based 2width and log2height”. Therefore, the prior art reference taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While encoding and decoding processes for performing intra prediction were known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Walker et al. (US 8,731,054 B2) teaches weighted prediction in predictive frames. 
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425